PER CURIAM.
Burgess Transportation, Inc., Underwriters Insurance Company and National Union Fire Insurance Company of Pitts-burg appeal a final judgment after jury verdict in a wrongful death action.
We conclude that the trial court’s evidentiary rulings were within the court’s discretion. See State v. Nieto, 761 So.2d 467, 468 (Fla. 3d DCA 2000). Assuming any error on the evidentiary issues, we conclude that they were entirely harmless. See Mercury Cas. Co. v. Flores, 870 So.2d 127 (Fla. 3d DCA 2003).
The trial court’s rulings regarding the accident report privilege were correct. See Alexander v. Penske Logistics, Inc., 867 So.2d 418 (Fla. 3d DCA 2003). There was no fundamental error relating to the unobjected-to portions of the plaintiffs closing argument, see Murphy v. Int’l Robotic Sys., Inc., 766 So.2d 1010 (Fla.2000), and the rulings on the objected-to portions of closing argument were within the court’s discretion. We find no merit to the argument that the verdict is contrary to the manifest weight of the evidence.
Affirmed.